Citation Nr: 0514749	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  02-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for VA purposes.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The Board remanded this case back 
to the RO in March 2003 and March 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The most recent evidence of record addressing the 
question of the veteran's competency to contract or manage 
his affairs indicates that he is, in fact, competent.


CONCLUSION OF LAW

The veteran is competent for VA purposes.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.353 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Under VA regulations, a mentally incompetent person is one 
who, because of injury or disease, lacks the mental capacity 
to contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. 
§ 3.353(a).

Rating agencies are authorized to make official 
determinations of competency and incompetency for the purpose 
of existing laws, VA regulations and VA instructions. Such 
determinations will be controlling for purposes of direct 
payment of current benefits.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d); see 
also 38 C.F.R. § 3.102.

In this case, the Board is aware that the RO's determination 
that the veteran is not competent to handle disbursement of 
funds has been based on competent and credible medical 
evidence.  Notably, VA treatment providers who examined him 
in December 2001 and June 2002 determined that he was not 
competent to manage his financial affairs.

While the Board has not disregarded these examination 
findings, more recent medical evidence suggests that the 
veteran is, in fact, competent to contract or manage his 
affairs.  The veteran was hospitalized at a VA facility from 
October to November of 2003, and the examiner who completed 
his discharge report indicated that he "is competent to make 
decisions for himself at the time of discharge."  Similarly, 
a VA hospitalization report from February 2004 contains the 
same notation.

The Board has carefully reviewed the subsequent medical 
evidence of record to determine whether there is any reason 
to believe that these findings as to competency are no longer 
valid.  In this regard, the Board notes that the claims file 
contains VA outpatient treatment records dated through 
January 2005.  While these records indicate a relapse to 
substance abuse and gradually reducing auditory 
hallucinations, they are devoid of any type of opinion 
regarding the veteran's competency that would have the effect 
of negating the opinions included in the noted VA 
hospitalization reports.

As indicated above, where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his 
affairs, such doubt will be resolved in favor of competency.  
38 C.F.R. § 3.353(d).  Here, the most recent evidence of 
record supports the finding that it is more likely than not 
that the veteran is, in fact, competent for VA purposes.  
Accordingly, a determination of competency is warranted, and 
the veteran's claim is granted in full.


ORDER

The veteran is competent for VA purposes, and the appeal is 
granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


